Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of 31
July 2018 (the “Effective Date”), between:

 

·Gaming Partners International USA, Inc., a Nevada corporation, with offices
located at 3945 W Cheyenne, Suite 208, North Las Vegas, NV 89032 (the “GPI”),
and

·Gregory Gronau, an individual, with an address of 712 Proud Eagle Lane, Las
Vegas, NV 89144, (the “Consultant”).

 

Each of GPI and Consultant may be individually designated as a “Party,” and may
collectively be designated as the “Parties.”

 

RECITALS

 

WHEREAS, GPI wishes for Consultant to oversee outstanding tasks resulting from
his departure as Chief Executive Officer of GPI; and

 

WHEREAS, the Consultant desires to be retained by GPI pursuant to the terms set
forth in this Agreement.

 

AGREEMENT

 

THEREFORE, in consideration of the mutual covenants and conditions contained and
for other good and valuable consideration, the receipt and sufficiency of which
is acknowledged, the Parties agree:

 

1.Scope of Duties. Consultant shall perform services (the “Services”) for GPI as
set forth on Exhibit A, as attached and incorporated. In addition, Consultant
may perform such additional services as mutually agreed upon by the Parties in
writing.

 

2.Compensation. In consideration for satisfactory performance of the Services,
GPI shall compensate and reimburse Consultant as set forth in Exhibit A,
attached and incorporated. Contactor shall be solely responsible for payment of
any taxes due on payments made to Consultant pursuant to this Agreement.

 

3.Independent Consultant Status. The Parties recognize that Consultant is an
independent Consultant and not an employee, agent, co-venturer, or
representative of GPI. Consultant shall always disclose that he is an
independent Consultant of GPI and shall not represent to any third party that he
is an employee, agent, co-venturer, or representative of GPI other than as
expressly authorized by GPI in writing. Consultant shall not be eligible to
participate in any of GPI’s employee benefit plans and GPI shall not provide
workers’ compensation, disability insurance, Social Security or unemployment
compensation coverage nor any other statutory benefit to the Consultant. The
Consultant shall comply at its sole expense with all applicable provisions of
workers’ compensation laws, unemployment compensation laws, federal Social
Security law, the Fair Labor Standards Act, OSHA regulations, federal, state and
local income tax laws, and all other applicable federal, state and local laws,
regulations and codes relating to terms and conditions of employment required to
be fulfilled by employers or independent Consultants.

 

4.Term/Termination. This Agreement shall be effective until 31 December 2018
(“Term”). GPI may terminate this Agreement immediately, upon written notice to
the Consultant, when in GPI’s sole discretion, the Consultant has failed to
adequately accomplish the Services, and/or the Consultant’s actions or inactions
have represented or affected GPI in an overly negative manner, or if Consultant
fails GPI’s due diligence process, or puts GPI at increased regulatory risk.

 

5.Rights to Work.

a.Work for Hire. The Parties acknowledge that any work created by Consultant
(“Work”) in the performance of the Services for GPI is being created at the
insistence of GPI and shall be deemed "work made for hire.”

 



 

 

 

b.Use of Work. GPI shall have the right to use the whole Work, any part or parts
thereof, or none of the Work, as it sees fit. GPI may alter the Work, add to it,
or combine it with any other work or works, at its sole discretion.
Notwithstanding the foregoing, all original material submitted by Consultant as
part of the Work or as part of the process of creating the Work shall be the
property of GPI whether GPI uses such material. No rights are reserved by
Consultant.



c.Possession and Title. All programs, works of art, materials, designs,
specifications, documentation and all other technical information prepared by
Consultant in the performance of the Services will become GPI's sole property.
Title to all material and documentation, including but not limited to, systems
specifications furnished by GPI to Consultant or delivered by GPI into
Consultant's possession shall remain with GPI. Consultant shall immediately
return all such material or documentation within seven (7) days of any request
or upon the termination or conclusion of this Agreement, whichever shall occur
first.



d.Invention or Discovery Process. Whenever an invention or discovery is made by
Consultant either solely or in collaboration with others, including employees or
other Consultants of GPI under or relating to this Agreement, Consultant shall
promptly give GPI written notice thereof and shall furnish GPI with complete
information thereon including, as a minimum: (1) a complete written disclosure
of each such invention and (2) information concerning the date and identity of
any public use, sale or publication of such invention made by or known to
Consultant or of any contemplated publication by Consultant. As used, the terms
(1) "invention" or "invention or discovery" includes any art, machine,
manufacture, design or composition of matter or any new and useful improvement
thereof where it is or may be patentable under the patent laws of the United
States or of any foreign country and is directly or substantially related to the
field of chiropractic medicine; and (2) "made," when used in relation to any
invention or discovery, means the conception of the first actual or constructive
reduction to practice of such invention.



e.Assignment of Rights. Consultant grants, assigns and conveys to GPI all right,
title and interest in and to all inventions, works of authorship, trade secrets
and other proprietary data and all other materials (as well as the copyrights,
patents, trade secrets and similar rights attendant) conceived, reduced to
practice, authored or developed by Consultant, either solely or jointly with
others, during and in connection with the performance of Services under this
Agreement with GPI when such is directly or substantially related to the field
of production art and design. Consultant agrees that he will not seek patent,
copyright, trademark, registered design or other protection for any rights in
any such inventions, works of authorship, proprietary data or other materials
(directly or substantially related to the field of production art and design).
Consultant shall have no right to disclose or use any such inventions, works of
authorship, trade secrets and proprietary data or other materials for any
purpose whatsoever and shall not communicate to any third party the nature of or
details relating to such inventions, works of authorship, proprietary data or
other materials (when such is directly or substantially related to the field of
production art and design). Consultant agrees that at GPI's expense, he shall do
all things and execute all documents as GPI may reasonably require to vest in
GPI or its nominees the rights referred to and to secure for GPI or its nominees
all patent, trademark, and trade secret copyright protection (when such is
directly or substantially related to the field of production art and design).
Consultant's obligations under this Section 5 shall survive expiration or
termination of the Agreement and any amendments thereto. Furthermore, Consultant
irrevocably waives all rights in and to all works created or developed.



f.Restriction of Disclosure. Consultant agrees he will not disclose to any third
party, without prior written consent of GPI, any invention or discovery made
under or relating to this Agreement (when such is directly or substantially
related to the field of production art and design) or any proprietary or
confidential information acquired from GPI under this Agreement, including trade
secrets, business plans and confidential or other information which may be
proprietary to GPI, all of which shall be subject to non-disclosure provisions
of Section 7.

 

6.Exclusivity and Absence of Conflicts. Consultant may perform services for
other persons but only if any such work is pre-approved by the CFO of GPI in
writing. Consultant shall not represent any other manufacturer of playing cards,
casino currency, dice, layouts, RFID solutions, or any other product GPI
develops or markets at the Effective Date.

 



 

 

 

7.Confidentiality.

a.Definition. “Confidential Information” means any information, technical data,
or know-how (including, but not limited to, information relating to research,
analysis, products, software, services, development, inventions, processes,
design, engineering, production, marketing, techniques, customers, pricing,
internal procedures, business and marketing plans or strategies, financing,
financial pro-formas, formulas and algorithms, employees and business
opportunities) disclosed by GPI to Consultant either directly or indirectly in
any form whatsoever (including, but not limited to, in writing, in machine
readable or other tangible form, orally, by email, or visually): (i) that has
been marked as confidential; or (ii) whose confidential nature has been made
known by GPI, in writing or orally with specific written notification of such
oral disclosure within thirty (30) days thereafter, to Consultant, or (iii)
that, regardless of the from of disclosure, should reasonably have been
understood by the Consultant because of legends or other markings to be
proprietary or confidential to GPI.

b.Exclusions. Confidential Information does not include information (as defined
in Section 7.a above), technical data or know-how which: (i) is in Consultant's
possession at the time of disclosure as shown by competent evidence prior to the
time of disclosure; (ii) before or after it has been disclosed to Consultant,
becomes part of the public knowledge or literature, not as a result of any
action or inaction of Consultant; (iii) is approved for release by written
authorization of GPI; (iv) is disclosed to Consultant by a third party not in
violation of any obligation of confidentiality; or (v) is independently
developed by Consultant without reference to Confidential Information as shown
by competent evidence.

c.Restrictions on Use. The Consultant acknowledges that the knowledge of
Confidential Information would enable the Consultant, upon termination of this
Agreement or outside of his employment, to compete with GPI in a manner likely
to cause GPI irreparable harm, and disclosure of such Confidential Information
by the Consultant would, likewise, cause such harm. The Consultant therefore
agrees that the Consultant will not at any time or in any manner, directly or
indirectly, divulge, disclose, or communicate in any manner any information to
any third party without the prior written consent of GPI. The Consultant will
protect all Confidential Information received under the terms of this Agreement.

d.Survival. The confidentiality provisions of this Agreement as contained in
this Section 7, shall remain in full force and effect for a FIVE (5) year period
after the termination of this Agreement.

 

8.Additional Restrictive Covenants. In exchange for the consideration set forth
and considering the sensitive nature of GPI’s business which the Consultant
shall have access to, the Consultant agrees to the following:

a.Non-Compete. During the Term of this Agreement, the Consultant shall not sell,
promote, represent, associate with or otherwise be affiliated with, in any
manner, products and/or services of a third party whose products and/or services
are similar to or compete with GPI's.

b.Non-Solicitation. For a period of TWO (2) years after the termination of this
Agreement for any reason whatsoever, the Consultant shall not solicit, or assist
in the solicitation of, any person or entity considered a customer or potential
customer of GPI, whom the Consultant had meaningful contact with during the Term
(or any renewal term), including but not limited to distributors, contractors
and end users, in each case for the purpose of selling, providing or soliciting
to sell or provide any product that is identical to or a reasonable substitute
for any product sold or offered for sale by GPI.

Additionally, the Consultant shall not solicit, or assist in the solicitation
of, any employee or other person employed or engaged by GPI in their business in
any capacity to terminate such employment or other engagement, whether such
employment or engagement is pursuant to a contract or on an at-will basis.

c.GPI Goodwill. The Consultant shall not intentionally, knowingly or negligently
damage or destroy the goodwill and esteem of GPI or GPI’s business with its
suppliers, employees, patrons, customers and any others who may at any time have
had business relations with GPI.

 

9.Indemnification. Consultant shall defend, indemnify and hold harmless GPI and
its officers, directors, employees, agents, parent, subsidiaries and other
affiliates, from and against any and all damages, costs, liability, and expense
whatsoever (including attorneys' fees and related disbursements) incurred by
reason of: (a) injury to or death of any person or any damage to or loss of
property which is due to the negligence and/or willful acts of Consultant or (b)
any breach by Consultant of any representation, warranty, covenant or agreement
under this Agreement.

 



 

 

 

10.Limitation on Damages. IN NO EVENT SHALL GPI BE LIABLE FOR ANY CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE OR SPECIAL DAMAGES WHATSOEVER, ARISING OUT OF
THIS AGREEMENT, EVEN IF SAID PARTY HAS BEEN ADVISED OF THE POSSIBLY OF SUCH
DAMAGES.

 

11.Intellectual Property. Consultant acknowledges that GPI and its related or
associated affiliates are the sole and exclusive owners of trademarks, trade
names, service marks, trade logos, trade dress and patents (collectively, the
“IP”) as GPI and its related or associated affiliates may unilaterally amend
periodically (registered or not). Consultant agrees not to register or use any
mark(s) or items that are similar enough to be construed as GPI IP. Consultant
acquires no rights to the IP, and Consultant assigns and transfers to GPI all
rights that it may acquire in and to the IP, whether by operation of law or
otherwise.

 

12.Return of Property. Upon the termination of this Agreement by either Party,
for any reason whatsoever, Consultant agrees to return to GPI all materials
related to Consultant's performance of this Agreement, including, but not
limited to:

a.Computers,

b.Mobile phone,

c.GPI email address for Consultant,

d.any items containing "Confidential Information" or items constituting
"Confidential Information" themselves,

e.marketing materials,

f.business plans,

g.customer lists,

h.customer information,

i.any items bearing any intellectual property owned by GPI, and

j.Products and/or Product samples.

Consultant shall return all said items to GPI within TEN (10) days of the
termination of this Agreement.

 

13.Commitments. Consultant shall not in any manner assume or create any
obligation or responsibility, express or implied, on behalf of or in the name of
GPI or its affiliates, or act for or bind GPI or its affiliates in any respect
except as expressly permitted pursuant to this Agreement.

 

14.Miscellaneous.

a.Communications. All notices, consents and other communications given under
this Agreement shall be in writing and shall be deemed to have been duly given
within 1 hour after being sent by email to the following email addresses:

i.GPI: amthieff@gmail.com

ii.Consultant: ggronau@msn.com

b.Privileged Licenses. Consultant acknowledges that GPI, and its parent company,
subsidiaries, and affiliates, are businesses that are or may be subject to and
exist because of privileged licenses issued by governmental or tribal
authorities. If requested to do so by GPI as a result of it being necessary in
for Consultant to legally perform the Services, Consultant shall use his best
efforts to obtain any license, qualification, clearance or the like which shall
be required of him by GPI or any regulatory authority having jurisdiction over
this Agreement. If Consultant fails to satisfy such requirements or if GPI, its
parent company, subsidiaries or affiliates, is directed to cease business with
Consultant by any such authority, or if GPI shall in good faith determine, in
the GPI's sole discretion, that Consultant, or any of its officers, directors,
employees, agents, designees or representatives: 1) is or might be engaged in,
or is about to be engaged in, any activity or activities, or 2) was or is
involved in any relationship, either of which could or does jeopardize GPI's
business or such licenses, or those of GPI's parent company, subsidiaries or
affiliates, or if any such license is threatened to be, or is, denied,
curtailed, suspended or revoked, this Agreement may be terminated by GPI without
liability to Consultant immediately. In addition, Consultant acknowledges that
it is illegal for a denied license applicant or a revoked licensee (pursuant to
the laws, rules and regulations of the Nevada and other gaming authorities), or
a business organization under the control of a denied license application or a
revoked licensee, to enter into, or attempt to enter into, a contract with
Consultant without the prior approval of the appropriate gaming authorities.

 



 

 

 

c.No Public Announcements. Neither Party shall make any public statement
(whether oral or in writing) regarding the other Party or its business unless it
has received the express written consent of the other Party.

d.Attorney’s Fees & Costs. The prevailing Party of any action or dispute between
the Parties relating to or arising under this Agreement shall be entitled to
recovery of reasonable attorney's fees and costs, including expert witness fees
from the other Party.

e.Specific Performance. The Parties acknowledge that money damages are not an
adequate remedy for violation of this Agreement and that any Party may, in its
sole discretion, apply to the court set forth in this Agreement for specific
performance, or injunctive, or such other relief as such court may deem just and
proper, in order to enforce this Agreement or prevent any violation, and to the
extent permitted by applicable law, each Party waives any objection to the
imposition of such relief.

f.Entire Agreement; Amendment. This Agreement sets forth the entire
understanding of the Parties with respect to its subject matter and merges and
supersedes any prior or contemporaneous understanding with respect to its
subject matter. This Agreement may not be modified or terminated except by
another agreement in writing executed by the Consultant and GPI. Failure of a
Party to enforce one or more of the provisions of this Agreement or to require
at any time performance of any of the obligations shall not be construed to be a
waiver of such provisions by such Party nor to in any way affect the validity of
this Agreement or such Party's right thereafter to enforce any provision of this
Agreement, nor to preclude such Party from taking any other action at any time,
which it would legally be entitled to take.

g.Severability. In the event that any provision of this Agreement is held to be
invalid or unenforceable by any court or tribunal of competent jurisdiction, the
remainder of this Agreement shall not be affected by such judgment, and such
provision shall be carried out as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.

h.Successors and Assigns. Consultant shall have no right, whatsoever, to assign
his or her duties under this Agreement to any other third party without the
prior written consent of GPI. GPI may, in its sole discretion, assign its right
and duties under this Agreement without the prior written consent of Consultant.

i.Governing Law. This Agreement shall be governed by the laws of the State of
Nevada.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

COMPANY:

 

Gaming Partners International USA, Inc.

A Nevada corporation

 

 

  By: /s/ Alain M. Thieffry       Alain Thieffry, Chaiman of the Board  

 

 

CONSULTANT:

 

Gregory Gronau,

An individual

 

 

  By: /s/ Gregory Gronau       Greg Gronau  

 



 

 

 

EXHIBIT A

DUTIES & COMPENSATION

 

1.The Services performed by the Consultant shall include:

a.Any management task given at the sole discretion of GPI’s CFO, including
regularly updating the GPI CFO through any requested reports.

 

2.Monthly Fee. GPI shall pay Consultant a monthly fee of USD $10,000 payable on
the first day of October, November, and December. Consultant shall make himself
available for meetings for 40 hours per month as GPI’s Automated Table Solution
project demands. If total hours worked in a month exceeds 40 hours, the excess
hours will be subtracted from the following month. Consultant shall provide a
summary of hourly activity upon GPI’s request. Consultant is not entitled to any
compensation for services performed or expenses incurred other than as set out
in this agreement.

 

3.Expenses. GPI shall reimburse Consultant for the following expenses:

a.Reasonable, pre-approved travel expenses (expenses totaling over $400 must be
pre-approved by GPI Chief Financial Officer or Executive Vice President of
Finance)

Consultant shall submit to GPI an expense report with proper documentation for
each expense no later than the 1st day of each month following the month in
which the expense was incurred.

 

4.For clarity, Consultant shall not be owed and/or due Monthly Fees or other
monies of any sort, from any activity by GPI, after the termination of this
Agreement, for any reason whatsoever. Any incentives paid to Consultant after
the Term are at the discretion of GPI. GPI is not obligated to make any such
payment.

b.By way of example: Consultant makes an introduction to a potential customer
while the Agreement is in effect. The Agreement is terminated. GPI (through
another employee or third party) then makes an initial sale to the customer.
Consultant would not be owed compensation from the initial sale to customer.

 

 

 

